NO. 07-04-0009-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 16, 2004



______________________________





IN RE R. WAYNE JOHNSON, RELATOR



_________________________________





Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Relator R. Wayne Johnson seeks writs of mandamus and prohibition against respondent Honorable John Board, alleged to be the local Potter County Administrative Judge, and respondent Caroline Woodburn, District Clerk of Potter County
.  

In his petition, relator alleges that he has previously been declared a vexatious litigant pursuant to 
Tex. Civ. Pract. & Rem. Code Ann
. ch. 11; that respondent Woodburn has refused to file “relator’s lawsuit” until relator has complied with TCPRC chapters 14 and 11; and that respondent Board is, therefore, unable to give permission for the filing of relator’s suit.  In support of the petition for writs, relator attached no documents or records other than a Motion to Proceed in Forma Pauperis. 

          In a proceeding such as this, it is the relator’s burden to show entitlement to the relief being requested.  
See
 
generally
 
Johnson v. Fourth District Court of Appeals
, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding). 
 

Relator’s petition contains only allegations. Relator has not presented a record which shows entitlement to the relief sought, or upon which we are authorized to act.

The petition for writs of mandamus and prohibition is denied.



Phil Johnson

Chief Justice